Order entered December 2, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00283-CV

                                 KATIE GOSSETT, Appellant

                                                V.

                                 KIMBERLY BACK, Appellee

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. Pr-12-00202-2

                                            ORDER
       We GRANT appellee’s November 26, 2013 agreed third motion for an extension of time

to file a brief. Appellee shall file her brief on or before December 23, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE